Case 14-14565-JDW          Doc 89-1 Filed 03/25/19 Entered 03/25/19 08:28:25                    Desc
                               Proposed Order Page 1 of 1




                       UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: BENJAMIN ERIC WATTS and                                                     CHAPTER 13
       AMY NICOLE WATTS                                                        NO. 14-14565 JDW


                  ORDER GRANTING MOTION TO SHORTEN NOTICE
                    TIME REGARDING MOTION FOR AUTHORITY
                    TO SELL PROPERTY OF THE ESTATE (Dkt.#87)


       THIS MATTER is before the Court on the Motion to Shorten Notice Time regarding
Debtors’ Motion for Authority to Sell Property of the Estate, filed on March 25, 2019 (the
“Motion to Shorten”) (Dkt. #89). The Court has reviewed the Motion to Shorten and finds that
an order granting the Motion to Shorten is due to be entered. Accordingly, is hereby


       ORDERED, ADJUDGED AND DECREED that the Motion to Shorten (Dkt. #89) is
granted. The Debtor shall serve a copy of the Motion for Authority to Sell Property of the Estate
(Dkt.#87) and the Notice of the Motion for Authority to Sell Property of the Estate on all parties
within three days of the entry of this Order, and the response deadline shall be the 13th day
following the entry of this Order.
                                      **END OF ORDER**
Submitted by:
 /s/ Robert Gambrell
Robert Gambrell, Atty for Debtors, MS Bar #4409
GAMBRELL & ASSOCIATES, PLLC
101 Ricky D. Britt Blvd., Ste. 3
Oxford, MS 38655
Ph: (662)281-8800 / Fax: (662)202-1004
rg@ms-bankruptcy.com
